   Case 2:21-cv-00021-MHT-SMD Document 19 Filed 03/25/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HANNAH RIGGINS,                   )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:21cv21-MHT
                                  )               (WO)
CHILTON COUNTY BOARD OF           )
EDUCATION,                        )
                                  )
     Defendant.                   )

                              JUDGMENT

    Pursuant to the stipulation of dismissal (Doc. 18),

it is the ORDER, JUDGMENT, and DECREE of the court that

this case is dismissed in its entirety with prejudice,

with the parties to bear their own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 25th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
